Citation Nr: 0728936	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  The veteran also had a period of Reserve service with 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The RO, in 
pertinent part, denied the benefits sought on appeal.

The veteran and his wife presented testimony before the Board 
in January 2007.  The transcript has been obtained and 
associated with the claims folder.

The claims of entitlement to service connection for PTSD and 
major depressive disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was shown on active duty entrance 
examination, was improved upon separation examination, and 
was not shown within the year following separation from 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003 and September 2003 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit evidence that pertained to 
the claim.  An additional VCAA letter was sent to the veteran 
in February 2005 which notified him to submit any further 
evidence he had in his possession that pertained to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in a March 2006 
letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, articles, combat 
operation reports, and VA examination reports.  The veteran 
and his wife presented testimony before the Board in January 
2007.  

The Board notes that additional evidence was associated with 
the claims folder after the January 2006 supplemental 
statement of the case (SSOC) was issued.  However, the 
veteran waived initial RO consideration of the newly 
submitted evidence and remand for preparation of an SSOC is 
not necessary.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; private medical records; articles; combat operation 
reports; hearing testimony; and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran contends that he is entitled to service 
connection for hearing loss.  Specifically, he contends that 
he was exposed to loud noise from gunfire and machinery 
during his Vietnam service.  After careful consideration of 
all procurable and assembled data, the Board finds that 
service connection for hearing loss is not warranted. 

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this matter, the veteran's February 1968 enlistment 
examination reveals pure tone thresholds of 30 and 35 in 
decibels in the right and left ears respectively at 4000 
hertz.  The United States Court of Appeals for Veterans 
Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), has held that the threshold for normal hearing is 
from zero to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  

Thus, bilateral hearing loss was noted on the veteran's 
February 1968 enlistment examination.  38 C.F.R. § 3.304(b).  
However, there has been no showing that bilateral hearing 
loss underwent an increase in disability during service.  
Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  In fact, the 
veteran's January 1971 separation audiological evaluation 
showed an improvement in the veteran's hearing.  Pure tone 
thresholds were 15 and 10 decibels in the right and left ears 
respectively at 4000 hertz.  Thus, aggravation may not be 
conceded.  38 C.F.R. § 3.306(b).

Post-service, the first indication of bilateral hearing loss 
was found in an August 1983 audiological evaluation conducted 
upon the veteran's enlistment in the Army 


National Guard.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
55
LEFT
10
10
30
50
50

VA outpatient treatment records were also reviewed.  An entry 
dated in April 2003 noted the veteran relayed post-service 
occupational and recreational noise exposure.  

Upon VA examination in March 2005, the examiner reviewed the 
veteran's service medical records from both his active and 
reserve periods of service, took a complete history from the 
veteran, and performed an audiological evaluation.  The 
examiner noted mild hearing loss upon enlistment examination 
in February 1968.  The veteran reported post service 
occupational noise exposure from carpentry and maintenance 
work.  The veteran denied post-service recreational noise 
exposure, which was found to be inconsistent with statements 
made in April 2003.    

After review of the claims file and examination of the 
veteran, the examiner opined that it was unlikely that noise 
exposure the veteran reported in Vietnam was related to his 
current hearing loss.  The examiner reasoned that the 
veteran's hearing loss began during the interim between his 
separation from active duty service and the enlistment in the 
National Guard.  The examiner noted the veteran's hearing 
worsened from August 1983 to March 2000.  However, the 
examiner concluded it would be speculative to opine as to 
whether a decrease in hearing sensitivity was due to his 
National Guard service or due to his occupational and/or 
recreational noise exposure.  

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998). 

There is no competent opinion in the record which links the 
veteran's current hearing loss to service.  While the veteran 
contends that his hearing loss was incurred in and/or 
aggravated by his active duty service, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  

The evidence in this case is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  See 
 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for PTSD and major depressive disorder.  However, 
additional evidentiary development is necessary prior to 
rendering a determination on the merits of the claims.  

The Board finds that a remand for a VA examination is 
necessary prior to appellate disposition of the claims.  
38 U.S.C.A. § 5103A (d).  In this regard, the veteran reports 
stressors including driving over land mines or booby traps 
while a Rome plow operator which resulted in deaths or 
injuries to his comrades. 

The veteran's DD 214 shows he was a dozer operator.  VA did 
confirm that while stationed in Vietnam, the veteran served 
in the 501st Engineer Company from May 1969 to May 1970 
performing land clearing duties.  Vietnam Studies of U. S. 
Army Engineers from 1965 to 1970, obtained by the Decision 
Review Officer, reveals enemy mines took a toll on equipment 
and accessories of the veteran's company, night time defense 
against the enemy was performed, and enemy inflicted 
causalities were sustained from mines and mortar attacks.  
Thus, his stressors involving dozer operation and land mines 
are consistent with his military duties and the Vietnam 
Studies report.  

VA outpatient treatment records dated in September 2002 
contain a diagnosis of prolonged PTSD.  The veteran was also 
diagnosed with major depressive disorder, single episode, and 
generalized anxiety disorder.  The provider noted the veteran 
complained of depression since his return from Vietnam.  A 
nexus opinion was not provided.  

Records from the Vet Center contain diagnoses of depression 
and PTSD.  The veteran relayed stressors to include a fellow 
platoon being wiped out by mortar rounds, being subjected to 
rocket propelled grenades while performing duties as a dozer 
operator, being left behind on one occasion, seeing dead 
bodies, and losing two school/basic training buddies though 
he was not near them at the time of death. 

The veteran was afforded a VA examination in March 2005.  The 
examiner indicated that it was unclear whether the veteran 
met the criteria for a diagnosis of PTSD, but that such a 
diagnosis could not be ruled out.  The veteran was diagnosed 
with dysthymic disorder.  No opinion as to etiology was 
provided.  

There appears to be some conflict in the record as to whether 
the veteran currently has PTSD.  Accordingly, the veteran 
should be examined by a Board of two psychiatrists, if 
available, to obtain an opinion as to whether the veteran 
currently suffers from a psychiatric disorder, to include 
PTSD, as a result of his active duty service.  38 C.F.R. 
§ 3.159(c)(4).  If two psychiatrists are not available, then 
the examination can be performed by a psychiatrist and a 
psychologist.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for a psychiatric disorder since 
November 2004.  After securing the 
necessary release, the RO should obtain 
these records.  Any mental health 
treatment records dating since April 2003 
from the VA Medical Center in Little Rock 
should also be obtained.  

2.  Thereafter, the RO should schedule 
the veteran for an examination of the 
veteran by a Board of two psychiatrists 
to determine the current diagnosis and 
etiology of any psychiatric disorder 
present.  If two psychiatrists are not 
available, then the examination can be 
performed by a psychiatrist and a 
psychologist.  The examiners must review 
the entire claims file in conjunction 
with the examination.  All studies or 
tests deemed necessary should be 
conducted.  

Following review of the claims file and 
examination of the veteran, the examiners 
should provide the diagnosis for any 
psychiatric disorder found.  If PTSD is 
present, the examiners should indicate 
upon which stressor(s) the diagnosis is 
linked.  The examiner should also 
indicate whether any currently diagnosed 
psychiatric disorder is at least as 
likely as not related to service.  The 
term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiners should 
also provide complete rationale for all 
conclusions reached.

3.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claims for 
service connection.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


